1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Valentin (US 2015/0066198) and Vacher et al. (NPL submitted February 7, 2020, titled “Journee du laborotoire Heudiasyc” as described in the French Written Opinions also submitted on February 7, 2020) both show a method for sequencing loads implemented by a control system in an automated load distribution system.  Both system have k sources with K being greater than or equal to 2 that are directed to at least one destination.  The loads are collected coming out of k source buffer devices and transporting them to the at least one destination via k successive nodes each configured to collect the loads coming out of one of the source buffer devices. The control systems are configured to process customer orders, each customer order listing loads for a given destination and being each associated with a sequential order number of destination.  In each method, a collection list containing n loads to be collected is build and a disorder of said n loads relative to a rising order of the sequential order numbers of destination is reduced and the collector and the source buffer devices are controlled to carry out a collection of loads on the collector in compliance with said collection list.  However, neither method specifies that the act of building the collection list comprises the acts recited in sections a, b, and c.1-c.3 of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.